--------------------------------------------------------------------------------

Consulting Agreement

This consulting agreement dated this 25th day of July, 2013 by and between
Advanced Capital Trading, LLC, a corporation organized under the laws of the
State of New York having its principle office at 50 Broad St, Suite 1020 New
York, NY 10004 (hereinafter referred to as The Company), and Lithium exploration
Group Inc. (hereinafter referred to as The Client).

Recitals

     I. The Client desires to obtain consulting services from The Company as
more particularly described herein (“Scope of Services and Manner of
Performance”). 
     II. The Company is in the business of providing such consulting services
and has agreed to provide the services on the terms and conditions set forth in
this agreement. 
     Now, therefore, in consideration of the faithful performance of the
obligations set forth herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, The Company and The
Client hereby agree as follows.

Terms

1. Scope of Services. The Company will perform financial consulting for and on
behalf of The Client in relation to interactions with broker-dealers and will
consult with and advise The Client on matters pertaining to corporate
exposure/investor awareness, business modeling and development and the release
of press materials.

2. Manner of performance. It is intended that The Company will provide research
on Lithium exploration Group Inc. (hereinafter referred to as LEXG) and
distribute company’s material to institutions, portfolio managers,
broker-dealers, financial advisors and other persons whom The Company determines
in its sole discretion, are capable of disseminating such information to the
general public. The Company will also advise The Client concerning marketing and
promotional matters relating to its business. The Company will act upon The
Client’s behalf in the professional investment community. It is expressly agreed
and acknowledged that The Company will not be expected to provide investment
advice or recommendations regarding LEXG to anyone. The Company will focus on
contacting persons, generally through conventional communications in order to
familiarize them with information concerning LEXG. Additionally, The Company
shall be available for advice and counsel to the officers and directors of LEXG
at such reasonable and convenient times and places as may be mutually agreed
upon. Except as aforesaid, the time, place and manner of performance of the
services hereunder, including the amount of time allocated by The Company, shall
be determined at the sole discretion of The Company.

3. Status of Consultant. The Company shall act as an independent Consultant and
not as an agent or employee of The Client and The Company shall make no
representation as an agent or employee of The Client. The Company shall furnish
insurance and be responsible for all taxes as an independent Consultant. The
Company shall have no authority to bind The Client or incur other obligations on
behalf of The Client. Likewise, The Client shall have no authority to bind or
incur obligations on behalf of The Company.

1

--------------------------------------------------------------------------------

4. Disclosure of Material Events. The Client agrees to promptly disclose to The
Company those events/ discoveries, which are known and/or anticipated that may
or conceivably may have an impact on the stock price, business operations,
future business, or public perception of LEXG. These disclosures may have a
material impact on the ability and effectiveness of The Company and service
rendered. It shall be understood that excluded from this disclosure shall be
information deemed to be non-public or

“inside” information.

5. Confidentiality Agreement. In the event The Client discloses information to
The Company that The Client considers to be secret, proprietary or non-public
and so notifies The Company, The Company agrees to hold said information in
confidence. Proprietary information shall be used by The Company only in
connection with services rendered under this Agreement. Proprietary information
shall not be deemed to include information that is in or becomes in the public
domain without violation of this Agreement by The Client, or is rightfully
received from a third entity having no obligation to The Client and without
violation of this Agreement. In reciprocal, The Client agrees to hold
confidential all trade secrets of and methods employed by The Company in
fulfillment of services rendered.

6. Indemnification. The Client agrees to indemnify and hold harmless The Company
against any losses, claims, damages, liabilities and/or expenses (including any
legal or other expenses reasonably incurred in investigating or defending any
action or claim in respect thereof) to which The Company may become subject to,
because of the actions of The Client or its agents. Likewise, The Company agrees
to indemnify and hold harmless The Client against any losses, claims, damages,
liabilities and/or expenses (including any legal or other expenses reasonably
incurred in investigating or defending any action or claim in respect thereof)
to which The Client may become subject to, because of the actions of The Company
or its agents. The Company is willing and capable of providing services on a
“Best Efforts” basis. Payment by The Client to The Company is irrevocable and
irreversible.

7. Conflict of Interest. The Company shall be free to perform services for other
persons. The Company will notify The Client of its performance of consulting
services for any other Client that could conflict with its obligations under
this agreement.

8. Term. Refer to Schedule A.

9. Payment. Refer to Schedule B.

10. Payment Instructions. Refer to Schedule C.

2

--------------------------------------------------------------------------------

11. Severability. This agreement may be dissolved at any time at the express
consent of both parties. In the event any part of this agreement shall be held
to be invalid by any competent court or arbitration panel, this agreement shall
be interpreted as if only that part is invalid and that the parties to this
agreement will continue to execute the rest of this agreement to the best of
their abilities unless both parties mutually consent to the cancellation of this
agreement.

     This agreement shall be interpreted in accordance with the laws of the
State o of New York. This agreement and attached schedules constitutes the
entire contract of the parties with respect to the matters addressed herein and
no modifications of this agreement shall be enforceable unless said modification
is in writing and signed by both The Company and The Client. This agreement is
not assignable by either party without the consent of the other.

     In witness hereof The Company and The Client have caused this agreement to
be executed on the date indicated in Schedule A.

Schedule A
Term of Commitment

The term of commitment between The Company and The Client shall be for a period
of 3 months. With an extension of an additional 3 months based upon performance.
Commitment shall begin upon execution, by both parties, of this agreement.
Provided that compensation has been received, services to be provided shall
begin on August1st 2013.

Schedule B Payment   $10,000 USD per month, due upon execution of contract.  
Schedule C   Payment Instructions Advanced Capital Trading, LLC 66 Harris Rd.
Katonah, NY 10536   JP Morgan Chase Bank Acct# 920499480 ABA# 021000021

3

--------------------------------------------------------------------------------

[exhibit10-30x4x1.jpg]


--------------------------------------------------------------------------------